 
EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT
 


THIS SECURITIES PURCHASE AGREEMENT is entered into as of April 13, 2006 (the
“Agreement”), by and by and among Commerce Development Corporation, Ltd., a
Delaware corporation (the “Company”), on the one hand, and each of the
undersigned buyers identified on the signature pages hereto and on Schedule A
attached hereto (collectively, the “Buyers”). Each party to this Agreement is
referred to herein as a “Party,” and they are all referred to collectively as
“Parties.”
 
W I T N E S S E T H:
 
WHEREAS, the board of directors of the Company has declared a 2,184-for-1
reverse stock split (“Reverse Split”), that became effective on April 7, 2006
(“Reverse Split Effective Date”);
 
WHEREAS, immediately following the Reverse Split, the Company, formerly a
Maryland corporation, reincorporated into Delaware (“Reincorporation”);
 
WHEREAS, the board of directors has approved the Reverse Split and
Reincorporation, and the stockholders of the Company approved the Reverse Split
and Reincorporation at a special meeting held at 10:00 am on April 7, 2006;
 
WHEREAS, in order to pay certain costs, expenses and fees of the Company, the
Company wishes to issue and sell and the Buyers wish to purchase up to 1,302,999
additional shares (the “Shares”) of the Company’s common stock par value $0.001
per share (the “Company Common Stock”) at $0.0384 per share; and
 
WHEREAS, the board of directors of the Company have duly approved the foregoing
issuance of Shares.
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:
 
ARTICLE I
 
PURCHASE OF SECURITIES
 
1.1 Incorporation of Recitals. The provisions and recitals set forth above are
hereby referred to and incorporated herein and made a part of this Agreement by
reference.
 
1.2 Purchase of Shares. Subject to the terms and conditions of this Agreement,
on the Closing Date (as hereinafter defined) the Company shall issue and each of
the Buyers shall purchase such amount of the Shares and for such consideration
set forth opposite such Buyer’s name (the aggregate purchase price referred to
herein as the “Purchase Price”) as set forth on Schedule A attached hereto.
 
1.3 Closing. The Closing shall take place on April 13, 2006 (the “Closing
Date”), or at some other time and date as agreed by the parties. On the Closing
Date, the Company shall (i) cause the transfer agent of the Company to reflect
the new issuance of Shares on the stock ledger of the Company, and (ii) shall
cause the transfer agent to promptly prepare and deliver to each of the Buyers,
stock certificate(s) evidencing the Shares to be purchased in the name of the
Buyers and/or its designees (the “Share Certificates”) free and clear of any
Encumbrances (defined below). On the Closing Date, the Buyers shall pay (or
cause to be paid) to the Company the aggregate Purchase Price of $50,000 (the
“Closing Payment”) for the purchase of the Shares, such Closing Payment to be
paid at the Closing to the Company by delivering to the Company cash in such
amount by cashier's check or by wire transfer of immediately available funds to
such account as the Company may specify in writing to Purchaser at least one (1)
business day prior to the Closing. 

--------------------------------------------------------------------------------


 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Buyer that now and/or as of the Closing:
 
2.1   Due Organization and Qualification; Subsidiaries; Due Authorization.
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation, with full corporate
power and authority to own, lease and operate its respective business and
properties and to carry on its respective business in the places and in the
manner as presently conducted. The Company is in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by it requires such qualification except
for any failure, which when taken together with all other failures, is not
likely to have a material adverse effect on the business of the Company, taken
as a whole. For purposes of this Agreement, a “material adverse effect” means
any effect or change that is or would be materially adverse to the business,
operations, assets, condition (financial or otherwise) or results of operations
of the Company or the Shares or the consummation of the transactions
contemplated hereby.
 
(b) The Company does not have, and has never had, any subsidiaries and does not
own, directly or indirectly, any capital stock, equity or interest in any
corporation, firm, partnership, joint venture or other entity.
 
(c) The Company has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby. The Company has taken all corporate action necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its respective terms, except as may be affected by bankruptcy,
insolvency, moratoria or other similar laws affecting the enforcement of
creditors’ rights generally and subject to the qualification that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought. This Agreement, the
Actions, and the transactions contemplated hereby have been unanimously approved
by the Board of Directors of the Company and by the holders of a majority of the
outstanding shares of Common Stock of the Company.
 
2.2   Articles of Incorporation and By-laws; Minute Books. Certified copies of
the Company’s Articles of Incorporation and its by-laws have been forwarded to
the Buyer. Such copies of the Articles of Incorporation and By-laws (or similar
governing documents) of the Company, and all amendments to each are true,
correct and complete. The minute books of the Company as forwarded to the Buyer
contain true and complete records of all meetings and consents in lieu of
meetings of their respective Board of Directors (and any committees thereof), or
similar governing bodies, since the time of their respective organization. The
stock books of the Company as forwarded to the Buyer are true, correct and
complete.
 
2.3   Listing and Maintenance Requirements. The Company is currently quoted on
the OTC Bulletin Board (“OTCBB”). The Company has not, in the twelve (12) months
preceding the date hereof, received any notice from the OTCBB or the National
Association of Securities Dealers (the “NASD”) or any trading market on which
the Company’s Common Stock is or has been listed or quoted to the effect that
the Company is not in compliance with the quoting, listing or maintenance
requirements of the OTCBB or such other trading market. The Company is, and has
no reason to believe that it will not, in the foreseeable future continue to be,
in compliance with all such quoting, listing and maintenance requirements.
2

--------------------------------------------------------------------------------


 
2.4   Consents. No consent or approval of any person, regulatory authority,
governmental organization or third party, and no approval, order, license,
permit, franchise, declaration or filing of any nature, is required as a result
of or in connection with the Seller’s execution, delivery and performance of its
obligations under this Agreement.
 
2.5   Capitalization. The authorized capital stock of the Company immediately
prior to giving effect to the transactions contemplated hereby consists of
50,000,000 shares of the Company common stock and as of the date hereof, and
5,000,000 shares of preferred stock. Immediately prior to the Reverse Split, the
Company had a total of 98,285,596 shares of common stock are issued and
outstanding. As of the date hereof, there are no shares of Company preferred
stock issued and outstanding. All of the outstanding shares of Company Common
Stock are duly authorized, validly issued, fully paid and nonassessable, and
have not been issued in violation of any preemptive right of shareholders.
Immediately after the Closing, the Shares will be duly authorized, validly
issued and nonassessable and free and clear of any Encumbrances and will have
been issued and transferred free and clear of any preemptive right of
stockholders. Except for this Agreement, there are no outstanding subscriptions,
voting trust agreement or other contract, agreement, arrangement, option,
warrant, call, commitment or other right of any character obligating or
entitling the Company to issue, sell, redeem or repurchase any of its
securities, and there is no outstanding security of any kind convertible into or
exchangeable for Company Common Stock. To the Company’s knowledge, no
shareholder currently holds registration rights.
 
2.6   Compliance With Law. The Company and the Company’s officers and directors
are in compliance with all applicable federal, state, local and foreign laws and
regulations which are applicable to the operation of the Company’s business. The
Company and the Company’s officers and directors have not received any written
notice to the effect that, or otherwise have been advised that the Company or
its officers or directors are not in compliance with any of such laws or orders.
To the Company’s knowledge, the Company and its officers and directors are not
currently, or have been, the subject of any inquiries, investigations, or
requests for documents or other information related to its compliance with any
laws or orders. The Company is not, and to the Company’s knowledge has not been,
subject to any regulatory enforcement actions or consent decrees. None of the
Company’s officers and directors have been convicted of a felony or misdemeanor.
 
2.7   No Conflicts. The execution and delivery by the Company of this Agreement
does not, and the performance by the Company of their obligations under this
Agreement and the consummation of the transactions contemplated, including the
Reverse Split, hereby does not and will not conflict with or result in a
violation or breach of any term or provision of any law, order, permit, statute,
rule or regulation applicable the Company, any of their affiliates, or any of
the businesses, or assets or properties of the Company.
 
2.8   SEC Documents. As of the Closing Date, except as set forth in Schedule 2.8
hereof, none of the Company’s filings with the SEC are under review or are the
subject of comment letters which have not been resolved. As of their respective
filing dates, the Company’s Annual Report on Form 10-KSB for the year ended
December 31, 2004, and all reports filed with the SEC subsequent thereto (the
“SEC Documents”), have complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents. As of their respective filing dates,
none of the SEC Documents contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
2.9   Material Misstatements and Omissions. As of the Closing Date, the
representations and warranties of the Company contained in this Agreement
(including the exhibits and schedules hereto) do not contain any untrue
statement of a material fact and do not omit to state a material fact necessary
to make the statements or facts contained herein or therein, in light of the
circumstances made, not misleading.
3

--------------------------------------------------------------------------------


 
2.10  Reverse Split. The Company and the Company’s officers and directors are in
compliance with all applicable federal, Maryland state laws and regulations
which are applicable to effecting the Reverse Split.


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE BUYERS
 
Each of the Buyers hereby severally and independently represents and warrants to
the Company that now and/or as of the Closing:
 
3.1   Authority Relative to this Agreement. Such Buyer has the requisite power
and/or authority to enter into this Agreement and carry out his/her obligations
hereunder. This Agreement has been duly and validly executed and delivered by
such Buyer and constitutes a valid and binding obligation of such Buyer,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity.
 
3.2   Buyer Representation Regarding the Shares. The Buyer understands that the
Shares are “restricted securities” and have not been registered under the Shares
Act or any applicable state securities law and is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof, has no present intention of
distributing any of such Shares and has no arrangement or understanding with any
other persons regarding the distribution of such Shares (this representation and
warranty not limiting such Buyer’s right to sell the Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). The Buyer is acquiring the Shares hereunder in the
ordinary course of its business. The Buyer does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.


3.3   Buyer Status. At the time the Buyer receives any of the Shares, the Buyer
will be an “accredited investor” as defined in Rule 501 under the Securities
Act.


3.4   Experience of the Buyers. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. The Buyer is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.


3.5   General Solicitation. The Buyer is not receiving the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.


3.6   Material Misstatements of Omissions. As of the Closing Date, the
representations and warranties of such Buyer contained in this Agreement
(including the exhibits and schedules hereto) does not contain any untrue
statement of a material fact and do not omit to state a material fact necessary
to make the statements or facts contained herein or therein, in light of the
circumstances made, not misleading.
4

--------------------------------------------------------------------------------


 
ARTICLE IV


INDEMNIFICATION
 
4.1   By the Company. The Company shall indemnify, defend and hold harmless each
Buyer, its affiliates and their respective officers, directors, members,
shareholders, employees, agents, successors, assigns and affiliates from and
against any and all costs, Undisclosed Liabilities, liabilities, damages,
lawsuits, deficiencies, claims and expenses, including without limitation,
interest, penalties, costs of mitigation, attorneys’ fees and all amounts paid
in investigation, defense or settlement of any of the foregoing (collectively,
the “Damages”), incurred in connection with, arising out of, resulting from or
incident to any breach of any covenant, representation, warranty or agreement or
the inaccuracy of any representation, made by the Company in or pursuant to this
Agreement.
 
4.2   By Buyer. Each Buyer shall indemnify, reimburse, defend and hold harmless
the Company, its affiliates, officers, directors, employees, agents, successors
and assigns from and against any and all Damages incurred in connection with,
arising out of, resulting from or incident to (i) any breach of any covenant,
representation, warranty or agreement or the inaccuracy of any representation,
made by such Buyer in or pursuant to this Agreement, or in the other documents
delivered in connection with the transaction contemplated in this Agreement; and
(ii) the business, operations, or conduct of the Company after the Closing;
provided, however, that Damages under this Section 4.2 shall be limited to the
amount of the Closing Payment.
 
4.3   Defense of Claims. If any action or proceeding is filed or initiated
against any party entitled to the benefit of indemnity hereunder, written notice
thereof shall be given to the indemnifying party as promptly as practicable (and
in any event within ten (10) days after the service of the citation or summons);
provided, however, that the failure of any indemnified party to give timely
notice shall not affect rights to indemnification hereunder except to the extent
that the indemnifying party demonstrates actual damage caused by such failure.
After such notice, if the indemnifying party shall acknowledge in writing to the
indemnified party that the indemnifying party shall be obligated under the terms
of its indemnity hereunder in connection with such action or proceeding, then
the indemnifying party shall be entitled, if it so elects, to take control of
the defense and investigation of such action or proceeding and to employ and
engage attorneys of its own choice to handle and defend the same, such attorneys
to be reasonably satisfactory to the indemnified party, at the indemnifying
party’s cost, risk and expense (unless (i) the indemnifying party has failed to
assume the defense of such action or proceeding; or (ii) the named parties to
such action or proceeding include both of the indemnifying party and the
indemnified party, and the indemnified party and its counsel determine in good
faith that there may be one or more legal defenses available to such indemnified
party that are different from or additional to those available to the
indemnifying party and that joint representation would be inappropriate), and to
compromise or settle such action or proceeding, which compromise or settlement
shall be made only with the written consent of the indemnified party, such
consent not to be unreasonably withheld. The indemnified party may withhold such
consent if such compromise or settlement would adversely affect the conduct of
its business or requires less than an unconditional release to be obtained. If
(i) the indemnifying party fails to assume the defense of such action or
proceeding within fifteen (15) days after receipt of notice thereof pursuant to
this Section 4.3; or (ii) the named parties to such action or proceeding include
both the indemnifying party and the indemnified party and the indemnified party
and its counsel determine in good faith that there may be one or more legal
defenses available to such indemnified party that are different from or
additional to those available to the indemnifying party and that joint
representation would be inappropriate, the indemnified party against which such
action or proceeding has been filed or initiated will (upon delivering notice to
such effect to the indemnifying party) have the right to undertake, at the
indemnifying party’s cost and expense, the defense, compromise or settlement of
such action or proceeding on behalf of and for the account and risk of the
indemnifying party; provided, however, that such action or proceeding shall not
be compromised or settled without the written consent of the indemnifying party,
which consent shall not be unreasonably withheld. In the event the indemnified
party assumes defense of the action or proceeding, the indemnified party will
keep the indemnifying party reasonably informed of the progress of any such
defense, compromise or settlement and will consult with, when appropriate, and
consider any reasonable advice from, the indemnifying party regarding any such
defense, compromise or settlement. The indemnifying party shall be liable for
any settlement of any action effected pursuant to and in accordance with this
Section 4.3 and for any final judgment (subject to any right of appeal).
5

--------------------------------------------------------------------------------


 
Regardless of whether the indemnifying party or the indemnified party takes up
the defense, the indemnifying party will pay reasonable costs and expenses in
connection with the defense, compromise or settlement for any action or
proceeding under this Section 4.3.
 
The indemnified party shall cooperate in all reasonable respects with the
indemnifying party and such attorneys in the investigation, trial and defense of
such action or proceeding and any appeal arising therefrom; provided, however,
that the indemnified party may, at its own cost, participate in the
investigation, trial and defense of such action or proceeding and any appeal
arising therefrom. The indemnifying party shall pay all expenses due under this
Section 4.3 as such expenses become due. In the event such expenses are not so
paid, the indemnified party shall be entitled to settle any action or proceeding
under this Section 4.3 without the consent of the indemnifying party and without
waiving any rights the indemnified party may have against the indemnifying
party.
 
4.4   Other Claims. A claim for indemnification for any matter not involving a
third-party claim may be asserted by notice to the party from whom
indemnification is sought.
 
 
ARTICLE V


DELIVERIES & CONDITIONS
 
5.1   Items to be delivered to the Buyers at the Closing by the Company. The
Buyers’ obligation to purchase the Shares is conditioned on the following
closing conditions and deliveries:
 
(a) a counterpart to this Agreement duly executed by the Company and delivered
to each Buyer (or representative);
 
(b) a copy of a letter of instruction to the Company’s transfer agent, to issue
the Share Certificates in the name of each Buyer representing the Shares (or its
designee or assignee);
 
(c) the representations and warranties set forth in Article 2 of this Agreement
shall be true and correct in all material respects; and
6

--------------------------------------------------------------------------------


 
(d) an officer’s certificate of the Company certifying that subparagraph (c)
above is true and correct as of the Closing Date; and
 
(e) any other document reasonably requested by Buyer that Buyer deems necessary
for the consummation of this transaction.
  
5.2   Items to be delivered at Closing by Buyer. The Company’s obligation to
issue and sell the Shares is conditioned on the following closing conditions and
deliveries by the Buyers:
 
(a)  all applicable exhibits and schedules hereto;
 
(b)   a counterpart to this Agreement duly executed by each Buyer and delivered
to the Company;
 
(c)   any other document reasonably requested by the Company that it deems
necessary for the consummation of this transaction; and
 
(d)   the Closing Payment.
 
5.2   Reverse Split.
 
(a) The Company shall take all necessary actions to effect the Reverse Split,
and the Reverse Split shall have taken effect; and
 
(b) The Company shall have delivered to the Buyers the amended and restated
articles of incorporation of the Company and other documentation evidencing the
Reverse Split.
 
ARTICLE VI
 
TERMINATION
 
6.1   Termination. This Agreement may be terminated:
 
(a) at any time before, or at, Closing by written notice of the Buyers;
 
(b) prior to the Closing by any Party at any time if any provision (including,
but not limited to, the representations and warranties) of this Agreement that
is applicable to or required to be performed by the other Party shall be
materially untrue or fail to be accomplished or if any conditions set forth in
Article 4 hereof have not been fully satisfied;
 
(c) Upon termination of this Agreement for any reason, in accordance with the
terms and conditions set forth in this paragraph, each Party shall bear all
costs and expenses as that Party has incurred.
7

--------------------------------------------------------------------------------


 


ARTICLE VII
 
MISCELLANEOUS
 
7.1   Survival of Representations, Warranties and Agreements. All
representations, warranties and statements made by a Party to in this Agreement
or in any document or certificate delivered pursuant hereto shall survive the
Closing Date. Each of the Parties hereto is executing and carrying out the
provisions of this Agreement in reliance upon the representations, warranties
and covenants and agreements contained in this agreement or at the closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other Party or any other person other
than as specifically set forth herein.
 
7.2   Access to Books and Records. During the course of this transaction through
Closing, each Party agrees to make available for inspection all corporate books,
records and assets, and otherwise afford to each other and their respective
representatives, reasonable access to all documentation and other information
concerning the business, financial and legal conditions of each other for the
purpose of conducting a due diligence investigation thereof. Such due diligence
investigation shall be for the purpose of satisfying each Party as to the
business, financial and legal condition of each other for the purpose of
determining the desirability of consummating the proposed transaction. The
Parties further agree to keep confidential and not use for their own benefit,
except in accordance with this Agreement any information or documentation
obtained in connection with any such investigation.
 
7.3   Further Assurances. If, at any time after the Closing, the Parties hereby
mutually agree that any further deeds, assignments or assurances in law or that
any other things are necessary, desirable or proper to complete the transactions
contemplated hereby in accordance with the terms of this agreement or to vest,
perfect or confirm, of record or otherwise, the title to any property or rights
of the Parties hereto, the Parties agree that their proper officers and
directors shall execute and deliver all such proper deeds, assignments and
assurances in law and do all things necessary, desirable or proper to vest,
perfect or confirm title to such property or rights and otherwise to carry out
the purpose of this Agreement, and that the proper officers and directors the
Parties are fully authorized to take any and all such action.
 
7.4   Notice. All communications, notices, requests, consents or demands given
or required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the Party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by that Party by notice in the
manner provided herein:
 
If to the Company:
 
Kevin Leung, Esq.
Richardson & Patel LLP
10900 Wilshire Blvd. Suite 500
Los Angeles, CA 90024


If to Buyer:
 
ARC Investment Partners, LLC
9440 Little Santa Monica Blvd., Suite 400
Beverly Hills, CA  90210 
Attn: Adam Roseman
8

--------------------------------------------------------------------------------




with copies (which shall not constitute notice) to:
 
Katten Muchin Rosenman LLP
2029 Century Park East, Suite 2600
Los Angeles, CA 90067 

Facsimile:
(310) 712-8482
(310) 712-8480

Attention:
Eric A. Klein, Esq.
John J. Molloy III, Esq.

 
7.5   Entire Agreement. This Agreement, the Exhibits and Schedules hereto and
any instruments and agreements to be executed pursuant to this Agreement, set
forth the entire understanding of the Parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the Parties hereto. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance. Failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
its rights under such provision.
 
7.6   Successors and Assigns. This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the Parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person. This Agreement may not be assigned by the Corporation
except with the prior written consent of the Buyer. This Agreement and all of
the obligations of the Company may be assigned by the Buyer without the prior
notice to the Company or written consent of the Company and upon assignment, all
of the rights and obligations of Buyer shall be the rights and obligations of
the Buyer’s designated assignee.
 
7.7   Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of California, USA that are
applicable to agreements made and fully to be performed in such state, without
giving effect to conflicts of law principles.
 
7.8   Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
7.9   Construction. Headings contained in this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement. References
herein to Articles, Sections and Exhibits are to the articles, sections and
exhibits, respectively, of this Agreement. The Schedules hereto are hereby
incorporated herein by reference and made a part of this Agreement. As used
herein, the singular includes the plural, and the masculine, feminine and neuter
gender each includes the others where the context so indicates.
 
7.10   Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.
9

--------------------------------------------------------------------------------


 
7.11   Arbitration. Any controversy arising out of, connected to, or relating to
any matters herein of the transactions with the Parties hereto on behalf of the
undersigned, or this Agreement, or the breach thereof, including, but not
limited to any claims of violations of federal and/or state securities laws,
banking statutes, consumer protection statutes, federal and/or state
anti-racketeering (e.g. RICO) claims as well as any common law claims and any
state law claims of fraud, negligence, negligent misrepresentations, and/or
conversion, or the laws of any territory, country or jurisdiction, shall be
settled by arbitration; and in accordance with this paragraph any judgment on
the arbitrator’s award may be entered in any court having jurisdiction thereof.
In the event of such a dispute, each party agrees to arbitration conducted
through the auspices of American Arbitration Association. Venue for any action
shall be in Los Angeles, California.
 
7.12   Confidentiality; Public Disclosure. Each of the parties hereto hereby
agrees that the information obtained pursuant to the negotiation and execution
of this Agreement shall be treated as confidential and not be disclosed to third
parties who are not agents of one of the Parties to this Agreement.
 
7.13   Notification of Certain Matters. Each Party shall give prompt notice to
the other of (i) the occurrence or non-occurrence of any event, the occurrence
or non-occurrence of which is likely to cause any representation or warranty of
such party contained in this Agreement to be untrue or inaccurate and (ii) any
failure of such party to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Section shall not limit or
otherwise affect any remedies available to the party receiving such notice.
Further, disclosure pursuant to this Section shall not be deemed to amend or
supplement the Schedules hereto or prevent or cure any misrepresentations,
breach of warranty or breach of covenant.
 
7.14   Currency. The parties hereto agree that all monetary amounts set forth
herein are referenced in United States dollars, unless otherwise stated.
 
7.15   Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
 
7.16   Counterparts. This Agreement may be executed in counterparts and by
facsimile signatures. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
All such counterparts shall together constitute one and the same instrument.
 


[Signatures to Follow]


10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first set forth above.
 

  COMPANY:    
 
Commerce Development Corporation, Ltd.
a Delaware corporation
     
 
By:
/s/ Silas Phillips
 
 
Silas Phillips,
Chief Executive Officer
     


 
11

--------------------------------------------------------------------------------


 

  BUYERS:    
 
ARC HOLDINGS, LLC
     
 
By:
ARC INVESTMENT PARTNERS, LLC, its manager
    /s/ Adam Roseman
 
 
Adam Roseman
Managing Director
        RP CAPITAL, LLC         /s/ Nimish Patel  
Nimish Patel
Manager
            /s/ Younes Nazarian  
Younes Nazarian and Soraya Nazarian, trustees of the
Younes & Soraya Nazarian Revocable Trust
      /s/ David Nazarian  
David Nazarian and Angella Nazarian, trustees of the
David & Angella Nazarian Family Trust
      /s/ Sam Nazarian   Sam Nazarian      

 
12

--------------------------------------------------------------------------------


 
SCHEDULE A


BUYERS
 


Buyer
 
Shares
 
Consideration
                 
ARC INVESTMENT PARTNERS, LLC
   

1,037,960
 

$

39,829.70
                 
RP CAPITAL, LLC
   

36,396
 

$

1,396.62
                 
YOUNES NAZARIAN AND SORAYA NAZARIAN, trustees as the Younes & Soraya Revocable
Trust
   

76,214
 

$

2,924.56
                 
DAVID NAZARIAN AND ANGELLA NAZARIAN, trustees of the David & Angella Nazarian
Family Trust
   

76,214
 

$

2,924.56
                 
SAM NAZARIAN
   

76,214
 

$

2,924.56
                 
TOTAL:
   
1,302,998
 
$
50,000.00
                 




--------------------------------------------------------------------------------



SCHEDULE 2.8


SEC DOCUMENTS
 


The Company received comments by telephone from the Securities and Exchange
Commission (“SEC”) staff regarding the Company’s Amended Form 10-KSB Annual
Report (the “Form 10-KSB/A”) that was filed with the SEC on January 4, 2006. The
Company is in the process of responding to these comments, which include the
following:


(1)  the Independent Auditors’ Report shall be revised to include time periods
that were in fact covered in the audit of the Company’s balance sheets and in
the audit of the Company’s related statements of operations, stockholders equity
(deficit) and cash flows but which were inadvertently left out in the
description of such audit in the Independent Auditors’ Report;


(2)  the opinion of the auditors regarding the financial statements in the
Independent Auditors’ Report shall be revised to include additional time periods
that were inadvertently omitted, such as (a) that the opinion covered the
Company’s financial statements for the periods ending December 31, 2003 in
addition to the periods referenced; and (b) that the periods covered by the
opinion regarding the Company’s related statements of operations, stockholders
equity (deficit) and cash flows include the twelve months ended December 31,
2003, and the period from May 31, 1998 (Date of Inception) to December 31, 2004,
in addition to the periods referenced; and


(3)  the Company’s Condensed Consolidated Balance Sheet shall be revised to
correct an inadvertent calculation error as to the Company’s Total Liabilities
and (Deficiency in) Stockholders’ Equity (“Total Liabilities”) as of December
31, 2004 and 2003, such that it correctly reflects Total Liabilities and Total
Assets in the balance sheets dated as of December 31, 2004 and 2003.


The Company’s auditors have furnished a revised Independent Auditors’ Report
reflecting the revisions described above. The Company intends to promptly file
this revised report along with the revised Condensed Consolidated Balance Sheet
referenced in (3) above, in an Amended Form 10-KSB/A, upon receipt of the final
version of the Company’s revised balance sheet from the Company’s auditors.

--------------------------------------------------------------------------------

